Citation Nr: 1522571	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1981 as a member of the Army National Guard of Idaho with additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from March 1974 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The February 2012 rating decision reopened the claims for service connection for bilateral hearing loss and tinnitus and denied the claims for service connection for bilateral hearing loss and tinnitus.   Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus before addressing the claims on their merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

The Veteran testified before the undersigned Veterans Law Judge at a January 2015 videoconference hearing.  A transcript of this hearing is of record.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  In an unappealed June 2001 rating decision, the RO denied service connection for bilateral hearing loss.

2.  In an unappealed June 2001 rating decision, the RO denied service connection for tinnitus.

3.  In a final October 2008 rating decision, the RO denied a petition to reopen a claim for entitlement to service connection for bilateral hearing loss.

4.  The evidence received since the October 2008 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

5.  In a final October 2008 rating decision, the RO denied a petition to reopen a claim for entitlement to service connection for tinnitus.  

6.  The evidence received since the October 2008 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

7.  The evidence demonstrates that the Veteran's bilateral hearing loss clearly and unmistakably pre-existed his active duty service.

8.  The evidence demonstrates that the Veteran's bilateral hearing loss was not aggravated during active duty service.  

9.  The evidence does not demonstrate that Veteran's tinnitus had its onset during active duty service, or is otherwise etiologically related to service; nor may it be presumed to have been incurred in or aggravated by such service.  


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The October 2008 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2014).

6.  The criteria to establish entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied in July 2008 and September 2008 letters.  See Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

The Board concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA audiological examinations in October 2000 and January 2012.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claims for service connection for bilateral hearing loss and tinnitus were denied in June 2001; the Veteran did not appeal the decision and it is final.  In an October 2008 rating decision, the RO denied the Veteran's petitions to reopen his claims for service connection for bilateral hearing loss and tinnitus.  In October 2008, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file an NOD.  In addition, no evidence pertaining to the Veteran's claim was received within one year of the October 2008 rating decision.  Therefore, the October 2008 rating decision is final.  

In the June 2001 rating decision, the RO denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, because the RO found that the Veteran's bilateral hearing loss and tinnitus neither occurred in nor were caused by service.  

Since the Veteran's last prior final denial in October 2008, the Board concludes that the new and material evidence requirement to reopen his claims has been satisfied.  The Veteran underwent a January 2012 VA audiological examination which provided etiological opinions for the Veteran's bilateral hearing loss and tinnitus.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claims of service connection.  The January 2012 VA examination will be presumed credible for the purpose of reopening the claims.  Consequently, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  

III.  Service Connection

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed as chronic conditions under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also, Fountain at 12.

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1). 

However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id. 

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition. Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306 ); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2014)); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

      Analysis

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of his second period of actual duty service from 1979 to 1981 where he served in the Honor Guard for military funerals firing M-14 guns without hearing protection.  He reported having constant ringing in his ears ever since that time.  See August 2011 statement and March 2013 VA Form 9.  

The Veteran's DD Form 214 for his active duty period from 1979 to 1981 reflects that his military occupational specialty (MOS) was as an Engineer Equipment Supervisor and a Construction Equipment Repairer.  

The Veteran did not undergo an entrance examination prior to entering his second period of active duty service in 1979.  However, the Veteran did undergo a retention examination for the National Guard in June 1978 where he had a hearing test.  The results of the audiometric results (as provided below) reflect that the Veteran had bilateral hearing loss for VA purposes.  


June 1978 Retention Examination

500
1000
2000
3000
4000
RIGHT
30
65
75
65
65
LEFT
35
65
65
55
55

Based on the above evidence, it does not appear that the Veteran entered this period of active duty service in sound condition.  This will be discussed in further detail below.  

The record does not include any hearing tests performed during the Veteran's second period of active duty service.  However, the Veteran underwent several subsequent hearing tests during periodic examinations for the National Guard.  

In a June 1982 audiometric study, the Veteran's hearing test results were as follows:


June 1982 Periodic Examination 

500
1000
2000
3000
4000
RIGHT
15
65
65
50
50
LEFT
25
65
65
50
45

In a January 1986 audiometric study, the Veteran's hearing test results were as follows:


January 1986 Periodic Examination

500
1000
2000
3000
4000
RIGHT
35
80
75
70
65
LEFT
50
80
70
65
55

In a March 1990 audiometric study, the Veteran's hearing test results were as follows:


March 1990 Periodic Examination

500
1000
2000
3000
4000
RIGHT
25
65
70
55
55
LEFT
15
60
65
50
50

In a December 1992 audiometric study, the Veteran's hearing test results were as follows:


December 1992 Periodic Examination

500
1000
2000
3000
4000
RIGHT
25
65
70
55
55
LEFT
25
65
60
45
45

In a March 1995 audiometric study, the Veteran's hearing test results were as follows: 



March 1995 Periodic Examination

500
1000
2000
3000
4000
RIGHT
30
70
60
50
50
LEFT
30
65
65
60
55

In a March 1995 report of medical history, the Veteran affirmatively reported hearing loss, but denied any ear, nose or throat trouble.  The Veteran wrote that he was in good health.  The examiner noted low frequency hearing loss.  

At an October 2000 VA examination, the Veteran reported a history of military noise exposure from M-14 guns and as a mechanic on tanks and on the flight line.  The Veteran reported that hearing protection was rarely used.  The Veteran also reported having periodic bilateral tinnitus occurring two to three times a week lasting up to 10 minutes.  The VA examiner performed audiological testing and the results of the of the pure tone testing were as follows:


October 2000 VA Examination

500
1000
2000
3000
4000
RIGHT
30
65
65
60
55
LEFT
35
70
65
50
60

Speech recognition scores were 88 percent in the right ear and 84 percent in the left ear.  The VA examiner diagnosed the Veteran with mild to moderately severe bilateral sensorineural hearing loss.  An etiological opinion was not provided.  

At a January 2012 VA examination, the Veteran's pure tone testing results were as follows:


January 2012 VA Examination

500
1000
2000
3000
4000
RIGHT
55
75
75
80
75
LEFT
60
75
70
65
85


Speech recognition scores were 72 percent in the right ear and 88 percent in the left ear.  The VA examiner continued the Veteran's previous bilateral hearing loss diagnosis.  Based on the audiometric results of the Veteran's June 1978 hearing test prior to entering active duty service from 1979 to 1981, the VA examiner concluded that the Veteran's bilateral hearing loss pre-existed his period of active duty service.  The VA examiner also opined that as the Veteran's hearing thresholds did not progress significantly from 1978 to the present, his bilateral hearing loss was not aggravated beyond its normal progression in military service.  Based on the Veteran's report at the examination that his tinnitus began three to four after he started shooting for guard funerals, the lack of evidence of tinnitus in his service records, and the existence of his hearing loss prior to service, the VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of his military noise exposure.  

The Veteran submitted a January 2015 private audiological opinion from a board certified hearing instrument specialist.  The private specialist stated that the Veteran had been a patient since October 2011.  The private specialist noted that the Veteran reported being in the military for 27 years where he was exposed to high levels of noise from shooting firearms, setting off explosions and working on large machinery next to tanks.  The private specialist also noted that the Veteran did not have post-military occupational noise.  The private specialist found that the Veteran had a sudden shift in his audiometric scores which indicated noise exposure and was consistent with the Veteran's report of military noise exposure.  The private specialist opined that the Veteran's current hearing loss was most likely caused by his military service.  The private specialist did not opine as to the etiology of the Veteran's tinnitus.  

The record includes conflicting medical opinions as to the etiology of the Veteran's bilateral hearing loss.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

In this case, the January 2012 VA opinion is the most probative opinion as it was based on a review of the Veteran's claims file and supported by a complete rationale.  The January 2012 VA opinion also provided an opinion addressing whether the Veteran's bilateral hearing loss pre-existed his active duty service and whether such pre-existing hearing loss was aggravated beyond its normal progression by his active duty service.  Whereas, the January 2015 private opinion neither addressed whether the Veteran's bilateral hearing loss pre-existed his active duty nor addressed whether his bilateral hearing loss was aggravated by such service.  Therefore, the Board concludes that the January 2012 VA opinion is more probative.  

The Board has also considered whether the Veteran is entitled to service connection on a presumptive basis under 38 C.F.R. §§ 3.307(a)(3), 3.309(a), for tinnitus as an "organic disease of the nervous system."  Here, the Board finds that the Veteran's tinnitus did not manifest to a degree of 10 percent or more within one year from the date of separation from service.  Indeed, the Veteran provided inconsistent reports of the onset of his tinnitus.  In an August 2011 statement, the Veteran said he noticed constant ringing in his ears since his second period of active duty service.  However, at his January 2012 VA examination, he reported periodic tinnitus which began three to four years after his second period of active duty service.  The Board finds that the Veteran's inconsistent statements as to the frequency and onset of his tinnitus makes him less credible that his tinnitus symptoms began within one year of his separation from his second period of active duty service.  Therefore, the Board finds that the Veteran is not entitled to presumptive service connection for his tinnitus.  

The Board must still consider whether the Veteran is entitled to service connection for his tinnitus on a direct basis.  See Combee, supra. 

The Board acknowledges the Veteran's contention that his tinnitus is related to in-service noise exposure.  Lay evidence may (italics added for emphasis) be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight it concludes the evidence is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Nevertheless, the Board gives more weight to the January 2012 VA examiner's opinion given his medical expertise on audiological matters.  Furthermore, the Veteran has not submitted any other competent or credible evidence to support a relationship between his tinnitus and his second period of active duty service.

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's bilateral hearing loss pre-existed his period of active duty service, and it was not aggravated beyond its normal progression by such service.  The Board also finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for his bilateral hearing loss and tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence has been received, and the petition to reopen a claim for entitlement to service connection for bilateral hearing loss is granted.  

New and material evidence has been received, and the petition to reopen a claim for entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


